Citation Nr: 0941152	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for the Veteran's service-connected carpal tunnel 
syndrome, left wrist, and restoration of a 30 percent 
disability evaluation for his service-connected carpal tunnel 
syndrome, right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 
to January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that reduced the Veteran's service-
connected bilateral carpal tunnel syndrome from 20 to 10 
percent for the left wrist and from 30 to 10 percent for the 
right wrist.

This matter was remanded in January 2008 for additional 
development, which has been completed.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right and left wrist is 
exhibited by numbness and pain but do not exhibit atrophy or 
loss of range of motion.

2.  The EMGs of 2007 and 2009 fail to show active carpal 
tunnel syndrome in either wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for carpal 
tunnel syndrome of the right and/or left upper extremities 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Code 8515 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  If no additional evidence is received within 
the prescribed time period, the proposed action may be 
accomplished.  The effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in November 2004, 
the Veteran was given 60 days to present additional evidence 
and was notified at his address of record.  The Veteran 
appeared for a hearing in February 2005, and subsequently, 
the final rating action was issued in February 2005 and the 
disability ratings for the left and right wrist were reduced 
to 10 percent, bilaterally, for a combined evaluation of 20 
percent.  

The effective date of the reduction, May 1, 2005, was the 
first day of the month after expiration of the 60-day period 
from the date of notice of the final rating action.  See 38 
C.F.R. § 3.105(e).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  Accordingly, 
sustained improvement in the disability need not be shown and 
an examination showing improvement in the disability may be 
the basis for the reduction.  Id.  The duration of the rating 
is measured from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  

In this case, the 30 percent rating for the right wrist 
became effective November 2000, and the 20 percent rating for 
the left wrist became effective December 2001; therefore, the 
ratings were not in effect for more than five years.  
Consequently, with regard to the reduction, 38 C.F.R. § 
3.344(c) applies.

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).  

The Veteran's service-connected bilateral carpal tunnel 
syndrome (CTS) is currently evaluated as 10 percent disabling 
for the left and right wrists under Diagnostic Code 8515 for 
"paralysis of the median nerve."  Mild, moderate, and 
severe incomplete paralysis of the median nerve warrants 
ratings of 10, 20, and 40 percent, respectively, for the 
minor extremity, and ratings of 10, 30, and 50 percent 
respectively, for the major extremity.  A 60 percent rating 
is warranted where there is complete paralysis of the median 
nerve of the minor extremity; 70 percent is warranted for 
complete paralysis affecting the major extremity.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8515) (2007).  The Veteran is 
right-handed.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Veteran was afforded a VA examination in December 2008.  
The examiner had the claims file, service medical records, 
and CPRS records available for review.

The history of the Veteran's CTS indicates that he started 
having difficulties in 1991.  In September 2000, the Veteran 
underwent a carpal tunnel release on the right hand which 
revealed a marked compression of the median nerve.  He 
eventually returned to work without restrictions, but has 
continued to have symptomatology since the surgery date.  

The Veteran has stated that the surgery did not help him at 
all and he still has a chief complaint of numbness and pain.  
He reported pain over the thenar aspect and palm, numbness 
over the entire right hand up to the elbow in the antecubital 
fossa, tingling all the time, and occasional numbness.  The 
Veteran rates his pain at a 7, with cold weather and activity 
as exacerbating factors.

The Veteran has indicated that he has difficulty with his 
activities of daily living (ADLs) when holding objects and 
tools, driving, and dressing.  He wears splints at night and 
has had to give up recreational activities such as hunting 
and fishing.

However, examination of the right wrist showed well-healed 
surgical scars over the aspect of the right wrist to the palm 
side.  There was no gross atrophy and there was normal distal 
capillary refill, normal radial pulse, and 4+ 5 grip strength 
bilaterally, with normal intrinsic and extrinsic strength.  
The Veteran is able to make a fist.  A dull or sharp 
sensation appears to be intact and normal over the entire 
hand.  The Veteran had normal active and passive range of 
motion (ROM) of the right wrist and after three repeated 
motions, there was no further loss of motion or objective 
signs of pain, providing evidence against this claim.

For the left hand, the Veteran had a carpal tunnel release in 
October 2001, and his surgical notes state that he had marked 
compression of the median nerve with some tenosynovitis 
present.  He returned to work in October 2001 with no 
restrictions.  As above, the Veteran stated that the surgery 
did not help and that he still has continued symptoms of 
paresthesias in all the fingers, pain over the thenar 
eminence, and pain that radiates up proximally.  He described 
the pain at a 7 with the same exacerbating factors and 
effects on ADLs as the right wrist.

However, once again, on exam, the left wrist showed a well-
healed surgical scar, no atrophy, a 4+ grip, normal intrinsic 
and extrinsic strength, and normal pulses and capillary 
refill.  The Veteran has complete active and passive ROM and 
after three tests, no further loss of motion or objective 
signs of pain were noted, providing evidence against this 
claim.  

The examiner stated that additional loss of functional 
impairment for either wrist due to pain, repeated use, 
fatigue, weakness, lack of endurance, or incoordination 
cannot be specified as degrees of lost motion without 
resorting to mere speculation.

The examiner indicated that the EMG of January 2009 showed 
normal test results and that there is no electrophysiologic 
evidence of a radiculopathy, plexopathy, or mononeuropathy 
affective the bilateral upper extremity, providing highly 
probative evidence against this claim.  No evidence of a more 
diffuse myogenic or large fiber neurogenic disorder was 
noted.  The neurologist conducting the EMG stated that 
permanent damage of the medial nerve, if present, would be 
revealed on and EMG.  The impression was status post right 
and left carpal tunnel release.

The EMG of 2007 showed no peripheral nerve entrapment.

The examiner stated that the Veteran has subjective symptoms 
of general paresthesias and pain in both hands to the 
shoulders.  However, there is no objective medical evidence 
of active CTS on the EMG of 2007 or 2009.  He stated that 
active CTS would not produce paresthesias of all the fingers 
of the hands or arms.  The examiner said that the Veteran has 
been evaluated multiple times by PCP and rehab providers and 
found to have "normal" physical and electrophysiologic 
exams.  Subjective symptoms exceed objective evidence at this 
time.

The Board finds that the VA examination weighs heavily 
against ratings greater than 10 percent for the Veteran's 
bilateral CTS, status post carpal tunnel release.

The Veteran also submitted a lay statement from his spouse.  
She stated that the Veteran wakes up several times throughout 
the night because of numbness and pain and that he sleeps 
with wrist splints.  She also stated that the Veteran can no 
longer hunt or fish because of the pain.  She further 
indicated that the Veteran had to take a medical retirement 
from his position as a police officer in part due to his CTS.

A VA outpatient treatment record dated February 2004 states 
that the Veteran complained of upper extremity pain.  The 
assessment was CTS with questionable radiculopathy.  An April 
2004 record states that when doing repetitive activities, the 
Veteran's pain starts in his forearms and radiates to the 
shoulders.  Pain was rated as 4 out of 10.  The Veteran 
reported persistent symptoms with overall improvement after 
the carpal tunnel release surgeries, which would appear to 
somewhat contradict what the Veteran had previously indicated 
(that the surgery did not help).  

On examination, sensory appears to have decreased 
appreciation to pinprick involving the second and third 
digits of both hands.  Ulnar sensory peak distal latencies 
appear mildly prolonged with normal conduction velocities.  
The right median nerve peak distal latency was borderline 
abnormal.  The left median nerve peak distal latency was 
normal.  All motor nerve conduction tests were normal.  Right 
median and right ulnar nerve F-waves were obtained within 
normal limits.  The physician stated that he did not have 
prior baseline nerve conduction studies for review, and that 
it may be the patient's normal baseline; however, he 
questioned whether the Veteran may have mild early sensory 
neuropathy.  The physician concluded that there were no overt 
findings on electrodiagnostic studies to reveal active CTS, 
providing more objective evidence against this claim.

Another VA outpatient record dated August 2004 shows that the 
Veteran continued to have "mild" CTS of the right wrist.

A September 2004 letter from a VA physician, Dr. J.J.H., MD, 
states that the Veteran had carpal tunnel releases but 
suspects that the Veteran has chronic regional pain syndrome, 
which can be sympathetic or somatic nerve in origin and is a 
type of RSD, secondary to the Veteran's having delayed 
releases.
The Board also considered the Veteran's testimony before the 
DRO in February 2005.  Dr. J.J.H. also provided testimony.  
Dr. J.J.H. said that when he saw the Veteran in April 2004, 
the Veteran still had some abnormalities with the ulnar and 
sensory nerves and he suspected that the Veteran had 
residuals from his carpal tunnel releases.  Dr. J.J.H. 
further stated that the Veteran would be on his medication 
for CTS for the rest of his life.  He further stated that he 
believes that the Veteran has low-grade chronic regional pain 
syndrome secondary to the CTS.  

With regard to this argument, the Board finds that the 
objective medical evidence clearly outweighs such a finding.  
The evidence in this case provides particularly negative 
object evidence of low-grade chronic regional pain syndrome 
secondary to the CTS that would provide a basis to find the 
reduction was in error.  The objective testing results are 
repeatedly near or totally normal.  

For example, an EMG study from Dr. W.R.S., MD states that the 
motor conduction study showed bilateral median and ulnar CMAP 
distal latencies, amplitudes, and conduction velocities are 
"normal".  The sensory conduction study showed bilateral 
ulnar SNAP peak latencies as normal.  The right median SNAP 
peak latency is borderline normal and the right median and 
ulnar transcarpal SNAP peak latencies are normal.  The left 
median SNAP peak latency is mildly prolonged, the left median 
transcarpal SNAP peak latency is mildly prolonged, as is the 
left ulnar SNAP peak latency, and finally, the left ulnar 
transcarpal SNAP peak latency is borderline prolonged.  Dr. 
W.R.S. states that the study is mildly abnormal and shows 
evidence of mild residual slowing of the left median sensory 
nerve fibers through the carpal tunnel suggesting some subtle 
residual left median neuropathy at the wrist.  Dr. W.R.S. 
stated that this could be compatible with ongoing CTS of 
predominantly demyelinating type.

Objective testing, overall, not only does not support the 
Veteran's subjective statements; the Board must find that it 
provides highly probative evidence against the Veteran's 
contentions.  

It is important to note that such a finding is not based on a 
single examination or test result, but a series of 
examinations and testing over several years, by several 
examiners, that provides particularly negative evidence 
against the Veteran's central contention: he has more 
problems with this disability than is indicated by 10 percent 
evaluations.   

The Board has reviewed all of the evidence, including the 
Veteran's statements and testimony, and the statements of the 
doctor that supports the Veteran's claim, but finds that the 
medical evidence, overall, clearly supports a reduction in 
the disability rating for both the right and left wrist.  The 
most probative medical records indicate either no objective 
evidence of active CTS or only mild symptoms.  

The Board has considered the DeLuca criteria and finds that 
without consideration of the additional criteria, the 10 
percent ratings for the right and left wrists could not be 
justified.  The Veteran has full range of motion, and the VA 
examiner stated in December 2008 that the subjective symptoms 
exceed the objective evidence and that some of the Veteran's 
symptoms could not be attributed to CTS even if testing 
showed active CTS, providing particularly negative evidence 
against the Veteran's contentions.  Therefore, the Board 
finds that the Veteran's disability picture more closely 
resembles the criteria for a 10 percent rating under DC 8515 
for CTS of the left and right wrist.  The reduction from 30 
to 10 percent for the right wrist and from 20 to 10 percent 
for the left wrist was proper.  Higher ratings are not 
warranted.  The appeal is denied.

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As noted above, the reduction of the Veteran's disability 
award was proper and the procedures guiding reductions were 
followed.  38 C.F.R. § 3.105(e).  Regarding the restoration 
or increased ratings claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in August 
2004 that fully addressed all three notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Specifically, the letter informed 
the Veteran that he must submit evidence showing that his 
conditions have worsened.  A letter from the Appeals 
Management Center, dated November 2008 notified the Veteran 
of specific types of evidence that could be submitted to 
support his claims.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted letters and records 
from VA and private physicians, as well as personal 
statements, lay statements, and research articles.  The 
Veteran was afforded a VA medical examination in December 
2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to the restoration of a 30 percent rating for CTS 
of the right wrist is denied; the 10 percent rating is 
continued.

Entitlement to the restoration of a 20 percent rating for CTS 
of the left wrist is denied; the 10 percent rating is 
continued.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


